PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/421,109
Filing Date: 23 May 2019
Appellant(s): Graco Minnesota Inc



__________________
Andrew R. Swanson (Reg. No. 78,107)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 04/27/2022.


(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 09/27/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
Appellant makes two arguments in the Appeal Brief Filed 04/04/2022.
First, Appellant argues that the combination of Darroch (U.S. 9,599,117) and Hays (U.S. 5,711,483) was improper. The primary reference of Darroch teaches all limitations of the claim except to reduce the electrical power output to the motor to stop the turbine from outputting the flow of pressurized air (understood as turning off the turbine). Appellant does not make any arguments towards what the examiner discloses is taught by Darroch. Hays discloses a pump (figure 1, #14) having a pressure sensor (figure 1, #22 pressure sensed) being used with a controller (figure 1, #18). Disclosing, column 3 rows 45-66 and column 7 rows 15-25, that when a sensed pressure exceeds a set maximum pressure threshold the motor is turned off, allowing the system to not overshoot or overspray when the trigger is pulled and spraying occurs again. Appellant is not arguing what Hayes discloses, but argues the combination destroys the reference of Darroch. The argument is, that by turning off the motor (and thus the vacuum style turbine) of Darroch inhibits the function of Darroch’s pressure sensor as air flow would leave via back-flow through the turbine of Darroch and thus when the trigger of the spray gun is depressed the system would not restart (as the system restarts based on sensing of the pressure drop when the trigger is pulled and the air in the system leaves via the spray gun). That is, the prior art and appellants invention both function in the same way, the user releases the trigger of the spray gun, pressure then builds up in the hose/system causing a pressure sensor to detect said pressure build up, a timer then starts and once done the motor changes function (claimed is reducing electrical output to the motor to stop the turbine (understood as reducing electrical power to stop the turbine is turning the turbine off, i.e., no air flow from turbine)). Darroch discloses idling down (but not reducing electrical power such that the turbine is stopped, but powered to a lower reduced level), and Hays discloses turning off the motor (reducing electrical power to the motor that stops the turbine)). Examiner disagrees with Appellants argument that Darroch would have backflow through its turbine fan and thus would not function. First, the obviousness rejection utilizes the pump in Hays turning off and the fluid in the system is not then going out away from the pump (i.e. back flow through the pump), but is still maintained under pressure in the system for Hays, as the pressure sensors to still work to start the system due to pressure loss (and thus pressure is maintained in the system). Hays does not go into detail of what type of pump is used or what other structure is present to maintain constant pressure in the system, but it is understood from the combination that Hays discloses that when the system is off, pressure is maintained such that when the pressure drop occurs via a user activating the gun via the trigger the motor turns the pump back on (see column 3 rows 45-66, column 7 rows 15-25, and abstract of Hays). In making the combination where pressure is maintained between said pump and spray gun as disclosed in Hays it is understood that pressure would also be maintained in Darroch in the combination. Essentially, it’s obvious that the combination would also maintain the pressure in the system of Darroch. 
Secondly, appellant makes arguments towards the back flow through the fan of Darroch, but ignores the type of fan being used. Darroch discloses, column 7 rows 50-60, that their system uses a vacuum style turbine motor. The examiner notes that Darroch discloses such motors must have back pressure relief when air is restricted or stopped (as motor issues such as overheating) will occur when they are used with a non-bleed type spray gun, but notes such back pressure wastes pressure and thus they idle their motor instead. This indicates that the system then does not have back-flow as it states bleed valves are used to allow for pressure relief, and by not having such a pressure relief port, the pressure would stay in the system. Appellant argues that air is flowing then through the fan blades (back through them), much like one would see in a box-fan where air can flow back out of said fans blades when turned off. This is not the case with vacuum style turbine motors (which Darroch discloses). Examiner further indicates Vacuum Pumps Turbo (see attached NPL; noted not being relied upon as prior art but rather showing what a typical vacuum style turbo pump is and how it operates) which states at the top of page 3, “The turbo pump includes stationary rows of stator blades in between each row of rotor blades. The angle of the stator blades are opposite of the rotor blades and these angles are optimized to make it more probable for a gas molecule to move in the pumping direction rather than back flow in the opposite direction through the pump.” And further at the bottom of page 3, “Turbo pump designs are also optimized to prevent back-flow between the rotor and stators along with preventing leakage around rotor blade tips.” The examiner concludes that the use of a vacuum style turbine motor as disclosed by Darroch, would not lose pressure to back flow. As disclosed by both Darroch and the noted NPL (which gives an example of such turbines/pumps of the vacuum style), such back-flow would not take place. Furthermore, with the disclosure of the pressure staying in the system when the motor and pump are off as disclosed by Hays, such teaching would be obvious in the system of Darroch allowing the motor to be turned off and fluid pressure to be maintained in the system. 

Appellants second argument is towards the combination of Darroch in view of Brocker. Darroch fails to disclose the second valve and its location upstream of the spray gun and downstream of the turbine (and thus the trapping of the air between the two valves). Brocker discloses, figure 2, a check valve 74 located at the outlet of an air pump to prevent unwanted backflow, paragraph 0019, specifically into the housing which surrounds the air pump. Appellant argues Brocker is not analogous art and as such cannot be used in an obviousness rejection. Examiner respectfully disagrees. MPEP 2141.01(a)(1) discloses a reference can qualify as analogous art if the reference is reasonably pertinent to the problem faced by the inventor. In the current instance, the use of an air pump and preventing unwanted backflow in the system is pertinent to the inventor’s problem. As well, a reference is analogous “if the reference is from the same field of endeavor as the claimed invention,” and both references of Darroch and Brocker utilize air pumps, and Darroch has material (paint) that would not be ideal coming into the pump. Thus, the combination was utilizing the check valve of Brocker at the outlet of the air pump as they disclose into the system of Darroch, to prevent unwanted backflow into the pump of Darroch. Thus, the examiner concludes that the reference of Brocker is in the same field of endeavor (using air pumps to produce fluid flow) and pertinent to the inventor’s problem. The examiner agrees that the overall systems differ (HVLP painting system versus combustion engine) but the desire and obviousness to protect a pump from back flow in a gas fluid flow would have been obvious. 
Appellant further argues that the system of Brocker does not work in the way the examiner discloses, citing paragraph 0027, “the valve prevents reverse flow that could occur from increased exhaust pressure.” Examiner agrees that the fluid back flow towards the valve (and thus air pump) in Brocker is different than that of Darroch, but the teaching of protecting the air pump from a reverse flow and unwanted fluid thereof is still present, and examiner argues would still be ideal in Darroch.  Such that when the trigger of the spray gun is released, paint in the system back flows into the system as the pressure in the hose increases prior to the idling down occurring. An increase in fluid pressure could cause paint in the fluid conduit to then move into the vacuum style turbine and thus cause damage. By placing a check valve there, such reverse flow occurring from increased pressure after the air pump is prevented. 
	The second part of this argument is, that even if the combination was made air would not be trapped in the hose between two valves. Examiner respectfully disagrees, as Brocker specifically discloses the valve to be at the outlet of the pump (see figure 2 of Brocker, check valve 74 right at the outlet of air pump assembly 14), and thus would be at the same position in that of Darroch (figure 3b, where the pipe from 20s outlet leads between it and that of the wall of the housing 12). The air between said check valve inside 12 and the valve in said spray gun would be trapped between the two valves (as it cannot exit via the trigger-controlled valve, nor can its back flow through said check valve adjacent the air pumps outlet). 
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/JOSEPH A GREENLUND/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        
Conferees:
/ARTHUR O. HALL/Supervisory Patent Examiner, Art Unit 3752  


/MARY E MCMANMON/Supervisory Patent Examiner, Art Unit 3753                                                                                                                                                                                                                                                                                                                                                                                                              
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.